Perkins, J.
— “ We will remark that it may, be doubted, under the decision in Martin v. Kenard, 3 Blackf. 430, whether the declaration in this case is not fatally defective, in not setting out the award and prayer of appeal, thus showing a state of facts authorising the bond, but we shall not here examine this question. The present is an action, as we have seen, on a bond given on an appeal to the Fayette Circuit Court, from an award of damages under the charter of the White Water Valley Canal Company. The plea shows t^at the land, for injury to which the damages were awarded, was in Franklin county. The charter of the company is a public act which all are bound to notice; and by it, an appeal from an assessment of damages, such as the present, must be taken to the circuit court of the county in which the land injured lies, and an appeal to any other court is void. — White Water Valley Canal Company v. Henderson, 8 Blackf. 528.
“ The appeal under consideration, therefore, was a nulity, and the bond given upon it void for want of consideration. The Court erred in sustaining the demurrer to the plea.”
Judgment reversed and cause remanded, &c.